          Case 1:21-cv-00266-N/A Document 1                   Filed 05/27/21     Page 1 of 3




                                                                                           FORM 3-1

                  UNITED STATES COURT OF INTERNATIONAL TRADE


 OMAN ALUMINIUM ROLLING                                                     SUMMONS
 COMPANY LLC,
                                              Plaintiff,                    Court No. 21-00266
 v.

 UNITED STATES,
                                              Defendant.




TO:    The Attorney General and the Department of Commerce,

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
       U.S.C. § 1581(c) to contest the determination described below.


                                                       /s/ Mario Toscano
                                                       Clerk of the Court




1. Oman Aluminium Rolling Company LLC (“OARC”) is a foreign producer and exporter of
   subject merchandise who served as a mandatory respondent in the proceeding before the U.S.
   Department of Commerce (“Commerce”) that resulted in the contested determination.
   OARC was an interested party within the meaning of 19 U.S.C. §§ 1677(9)(A) and
   1516a(f)(3), and 28 U.S.C. § 2631(k)(1). Accordingly, OARC has standing to commence
   this action pursuant to 19 U.S.C. § 1516a(d) and 28 U.S.C. § 2631(c).
   (Name and standing of plaintiff)

2. OARC contests the final determination in the less-than-fair-value investigation into common
   alloy aluminum sheet from Oman, as published in Common Alloy Aluminum Sheet from the
   Sultanate of Oman: Final Affirmative Determination of Sales at Less than Fair Value and
   Negative Determination of Critical Circumstances, 86 Fed. Reg. 13,328 (Mar. 8, 2021).
   Commerce issued a final determination calculating an individual antidumping duty margin
   for OARC, which also was the “all-others” rate as OARC was the sole mandatory respondent
   in the investigation.
   (Brief description of contested determination)
             Case 1:21-cv-00266-N/A Document 1                       Filed 05/27/21         Page 2 of 3




3. Commerce issued its Final Determination on March 1, 2021.
     (Date of determination)

4.   Commerce’s Final Determination was published in the Federal Register on March 8, 2021.
     See 86 Fed. Reg. 13,328. The related antidumping order was published on April 27, 2021
     (86 Fed. Reg. 22,139).
     (If applicable, date of publication in Federal Register of notice of contested determination)



                                                       Bernd G. Janzen
                                                       Akin Gump Strauss Hauer & Feld LLP
                                                       2001 K Street N.W.
                                                       Washington, D.C. 20006
                                                       (202) 887-4000
                                                       bjanzen@akingump.com

                                                       Counsel to Oman Aluminium Rolling
                                                       Company LLC


  /s/ Bernd G. Janzen
Signature of Plaintiffs’ Attorney

May 27, 2021
Date




64878543_1
           Case 1:21-cv-00266-N/A Document 1              Filed 05/27/21      Page 3 of 3


                                                                                            Form 3-2



                             SERVICE OF SUMMONS BY THE CLERK

        If this action, described in 28 U.S.C. § 1581(c), is commenced to contest a determination listed
in section 516A(a)(2) or (3) of the Tariff Act of 1930, the action is commenced by filing a summons
only, and the clerk of the court is required to make service of the summons. For that purpose, list
below the complete name and mailing address of each defendant to be served.

       Supervising Attorney
       U.S. Department of Justice
       Commercial Litigation Branch – Civil Division
       1100 L Street, NW
       Washington, DC 20530

       Attorney-In-Charge
       International Trade Field Office
       Commercial Litigation Branch
       U.S. Department of Justice
       26 Federal Plaza
       New York, NY 10278

       Chief Counsel
       Trade Enforcement and Compliance
       U.S. Department of Commerce
       14th Street & Constitution Avenue, N.W.
       Washington, DC 20230

     Pursuant to Rule 3(f), Plaintiff will separately notify the following interested parties of this
summons:

       The Aluminum Association Common Alloy Aluminum
       Sheet Trade Enforcement Working Group
       C/O Robert Alan Luberda, Esq.
       Kelley Drye & Warren LLP
       3050 K Street, N.W.
       Washington, D.C. 20007

       Ta Chen International Inc.
       C/O Peter J. Koenig, Esq.
       Squire Patton Boggs (US) LLP
       2550 M Street, N.W.
       Washington, D.C. 20036
